Citation Nr: 1505182	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for a scar, status post excision of leiomyosarcoma of the left shoulder.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to service connection for post-operative residuals of a left rotator cuff tear, claimed as secondary to the Veteran's service-connected left leiomyosarcoma of the left shoulder, has been raised by the record in an October 2013 hearing before the Board, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In a December 2009 rating decision, service connection was granted for the Veteran's scar, status post excision of leiomyosarcoma of the left shoulder, to which a noncompensable rating was assigned.  The Veteran appealed, seeking an initial compensable rating.

The Veteran was provided a VA examination of his left shoulder in November 2009.  In an October 2013 hearing before the Board, the Veteran asserted that his pain and limitation in range of motion in his left shoulder have worsened since the VA examination.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Given that the most recent examination was conducted over five years ago, and there is an indication that the Veteran's disability may have increased in severity, the Board finds that a remand is necessary to conduct another examination and assess the current severity of the Veteran's scar, status post excision of leiomyosarcoma of the left shoulder.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Additionally, in the October 2013 Board hearing, the Veteran indicated that he regularly receives follow-up treatment and evaluations of his left shoulder.  In October 2013, the Veteran submitted updated private treatment records.  Because the most recent treatment records were received over a year ago, the RO should attempt to obtain any additional treatment records which are not already associated with the Veteran's claims file.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected scar, status post excision of leiomyosarcoma of the left shoulder.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

Any testing that is deemed necessary for an accurate assessment must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner must report the area affected by the scars in square inches or centimeters.  The examiner must report the size of the scar and whether there is nerve involvement, and whether the scar is sensitive and/or adheres to the underlying tissue.  The examiner must state whether the service-connected scar, status post excision of leiomyosarcoma of the left shoulder, results in limitation of motion of the shoulder, and if so, to what degree.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent and returned as undeliverable.
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the issue of entitlement to an initial compensable rating for the Veteran's service-connected scar, status post excision of leiomyosarcoma of the left shoulder.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

